Exhibit 10.1

LEASE

by and between

SANDY PARK II L.L.C.,

a Utah Limited Liability Company,

as Landlord

and

LIFEVANTAGE CORPORATION,

a Colorado corporation

as Tenant

for

Third and Fourth Floors

SANDY PARK OFFICE COMPLEX

9800 SOUTH MONROE STREET

SANDY, UTAH



--------------------------------------------------------------------------------

SANDY PARK OFFICE COMPLEX—9800 SOUTH MONROE STREET—SANDY, UTAH

TABLE OF CONTENTS

 

ARTICLE I. BASIC LEASE PROVISIONS; ENUMERATION OF EXHIBITS

     3   

SECTION 1.01 BASIC LEASE PROVISIONS

     3   

SECTION 1.02 SIGNIFICANCE OF A BASIC LEASE PROVISION

     6   

SECTION 1.03 ENUMERATION OF EXHIBITS

     6   

ARTICLE II. GRANT AND LEASED PREMISES

     6   

SECTION 2.01 LEASED PREMISES

     6   

ARTICLE III. RENT

     6   

SECTION 3.01 BASE MONTHLY RENT

     6   

SECTION 3.02 ESCALATION

     7   

SECTION 3.03 TENANT’S SHARE OF OPERATING EXPENSES

     7   

SECTION 3.04 TAXES

     9   

SECTION 3.05 PAYMENTS

     9   

ARTICLE IV. RENTAL TERM, COMMENCEMENT DATE & PRELIMINARY TERM

     9   

SECTION 4.01 RENTAL TERM

     9   

SECTION 4.02 RENTAL COMMENCEMENT DATE

     9   

SECTION 4.03 PRELIMINARY TERM

     9   

ARTICLE V. CONSTRUCTION OF LEASED PREMISES

     9   

SECTION 5.01 CONSTRUCTION BY LANDLORD

     9   

SECTION 5.02 CHANGES AND ADDITIONS BY LANDLORD

     10   

SECTION 5.03 DELIVERY OF POSSESSION

     10   

ARTICLE VI. TENANT’S WORK & LANDLORD’S CONTRIBUTION

     10   

SECTION 6.02

     10   

ARTICLE VII. USE

     10   

SECTION 7.01 USE OF LEASED PREMISES

     10   

SECTION 7.02 HAZARDOUS SUBSTANCES

     11   

ARTICLE VIII. OPERATION AND MAINTENANCE OF COMMON AREAS.

     11   

SECTION 8.01 CONSTRUCTION AND CONTROL OF COMMON AREAS

     11   

SECTION 8.02 LICENSE

     12   

SECTION 8.03 AUDIT

     12   

ARTICLE IX. ALTERATIONS, SIGNS, LOCKS & KEYS

     12   

SECTION 9.01 ALTERATIONS

     12   

SECTION 9.02 SIGNS

     13   

SECTION 9.03 LOCKS AND KEYS

     13   

ARTICLE X. MAINTENANCE AND REPAIRS; ALTERATIONS; ACCESS

     13   

SECTION 10.01 LANDLORD’S OBLIGATION FOR MAINTENANCE

     13   

SECTION 10.02 TENANT’S OBLIGATION FOR MAINTENANCE

     13   

SECTION 10.03 SURRENDER AND RIGHTS UPON TERMINATION

     14   

ARTICLE XI. INSURANCE AND INDEMNITY

     14   

SECTION 11.01 LIABILITY INSURANCE AND INDEMNITY

     14   

SECTION 11.02 FIRE AND CASUALTY INSURANCE

     15   

SECTION 11.03 WAIVER OF SUBROGATION

     15   

ARTICLE XII UTILITY CHARGES

     15   

SECTION 12.01 OBLIGATION OF LANDLORD

     15   

SECTION 12.02 OBLIGATIONS OF TENANT

     16   

SECTION 12.03. EXTRA HOURS CHARGES

     16   

SECTION 12.04. LIMITATIONS ON LANDLORDS LIABILITY

     16   

ARTICLE XIII. OFF-SET STATEMENT, ATTORNMENT AND SUBORDINATION

     17   

SECTION 13.01 OFF-SET STATEMENT

     17   

SECTION 13.02 ATTORNMENT

     17   

SECTION 13.03 SUBORDINATION

     17   

SECTION 13.04 MORTGAGEE SUBORDINATION

     17   

SECTION 13.05 REMEDIES

     17   

ARTICLE XIV. ASSIGNMENT

     17   

SECTION 14.01 ASSIGNMENT

     17   

ARTICLE XV. WASTE OR NUISANCE

     18   

SECTION 15.01 WASTE OR NUISANCE

     18   

ARTICLE XVI. NOTICES

     18   

SECTION 16.01 NOTICES

     18   

ARTICLE XVII. DESTRUCTION OF THE LEASED PREMISES

     18   

SECTION 17.01 DESTRUCTION

     18   

 

i



--------------------------------------------------------------------------------

SANDY PARK OFFICE COMPLEX—9800 SOUTH MONROE STREET—SANDY, UTAH

TABLE OF CONTENTS

 

ARTICLE XVIII. CONDEMNATION

     19   

SECTION 18.01 CONDEMNATION

     19   

ARTICLE XIX. DEFAULT OF TENANT

     19   

SECTION 19.01 DEFAULT—RIGHT TO RE-ENTER

     19   

SECTION 19.02 DEFAULT—RIGHT TO RE-LET

     19   

SECTION 19.03 LEGAL EXPENSES

     20   

ARTICLE XX. BANKRUPTCY, INSOLVENCY OR RECEIVERSHIP

     20   

SECTION 20.01 ACT OF INSOLVENCY, GUARDIANSHIP, ETC

     20   

ARTICLE XXI. LANDLORD ACCESS

     20   

SECTION 21.01 LANDLORD ACCESS

     20   

ARTICLE XXII LANDLORD’S LIEN

     20   

SECTION 22.01 LANDLORD’S LIEN

     20   

ARTICLE XXIII. HOLDING OVER

     21   

SECTION 23.01 HOLDING OVER

     21   

SECTION 23.02 SUCCESSORS

     21   

ARTICLE XXIV. RULES AND REGULATIONS

     21   

SECTION 24.01 RULES AND REGULATIONS

     21   

ARTICLE XXV. QUIET ENJOYMENT

     21   

SECTION 25.01 QUIET ENJOYMENT

     21   

ARTICLE XXVI. SECURITY DEPOSIT

     21   

SECTION 26.01 SECURITY DEPOSIT

     21   

ARTICLE XXVII. MISCELLANEOUS PROVISIONS

     22   

SECTION 27.01 WAIVER

     22   

SECTION 27.02 ENTIRE LEASE AGREEMENT

     22   

SECTION 27.03 FORCE MAJEURE

     22   

SECTION 27.04 LOSS AND DAMAGE

     22   

SECTION 27.05 ACCORD AND SATISFACTION

     22   

SECTION 27.06 NO OPTION

     22   

SECTION 27.07 ANTI-DISCRIMINATION

     22   

SECTION 27.08 SEVERABILITY

     22   

SECTION 27.09 OTHER MISCELLANEOUS PROVISIONS

     23   

SECTION 27.10 REPRESENTATION REGARDING AUTHORITY

     23   

SECTION 27.11 DISCLOSURE OF PARTIES

     23   

SECTION 27.12 TENANT CERTIFICATION

     23   

SIGNATURES

     23   

ACKNOWLEDGEMENT OF LANDLORD

     24   

ACKNOWLEDGMENT OF TENANT

     24   

 

ii



--------------------------------------------------------------------------------

LEASE

ARTICLE I. BASIC LEASE PROVISIONS; ENUMERATION OF EXHIBITS

SECTION 1.01 BASIC LEASE PROVISIONS

 

(A) DATE: September 20, 2012.

 

(B) LANDLORD: SANDY PARK II L.L.C., a Utah limited liability company.

 

(C) ADDRESS OF LANDLORD FOR NOTICES (Section 16.01): 2733 East Parleys Way,
Suite 300, Salt Lake City, UT 84109.

 

(D) TENANT: LIFEVANTAGE CORPORATION, a Colorado corporation (FIN: 90-0224471).

 

(E) ADDRESS OF TENANT FOR NOTICES (Section 16.01): 9815 South Monroe St., Sandy
Utah 84070, Attn: Legal Department, Phone: (801) 432-5000.

 

(F) PERMITTED USES (Section 7.01): General office including business
administration, sales, training and marketing of products.

 

(G) TENANT’S TRADE NAME (Exhibit “E”—Sign Criteria): LifeVantage.

 

(H) PROJECT (Section 2.01): Sandy Park Office Complex consisting of one building
situated at 9800 South Monroe Street in Sandy City, County of Salt Lake, State
of Utah. The gross rentable square feet for the building is 84,490.

 

(I) LEASED PREMISES (Section 2.01): That portion of the building at the
approximate location outlined on Exhibit “A” and “A-1”, consisting of floors
three (3) and four (4) with a gross rentable area of approximately 44,353 square
feet. Approximately 10.19% of such area is Tenant’s proportionate share of
common area hallway’s, restrooms, etc. of the Building.

 

(J) DELIVERY OF POSSESSION (Section 5.03): Preliminary Term begins on Delivery
of Possession (Section 4.03), which is estimated to be September 1, 2013.

 

(K) RENTAL TERM, COMMENCEMENT AND EXPIRATION DATE (Sections 4.01 & 4.02): The
Rental Term shall commence on the Delivery of Possession, and shall be for a
period of ten (10) full Lease Years which is estimated to be August 31, 2023.

 

(L) BASE MONTHLY RENT (Section 3.01): Eighty Six Thousand Eight Hundred
Fifty-Eight and 23/100 Dollars ($86,858.23).

 

(M) ESCALATIONS IN BASE MONTHLY RENT (Section 3.02):

 

Escalation Commencement

   Monthly Payment  

Commencing the 1st day of the 13th month

after the Rental Commencement Date

   $ 90,554.33   

Commencing the 1st day of the 25th month

after the Rental Commencement Date

   $ 94,250.42   

Commencing the 1st day of the 37th month

after the Rental Commencement Date

   $ 97,946.52   

Commencing the 1st day of the 49th month

after the Rental Commencement Date

   $ 101,642.61   

Commencing the 1st day of the 61st month

after the Rental Commencement Date

   $ 105,338.71   

Commencing the 1st day of the 73rd month

after the Rental Commencement Date

   $ 109,034.86   

 

3



--------------------------------------------------------------------------------

Commencing the 1st day of the 85th month

after the Rental Commencement Date

   $ 112,730.96   

Commencing the 1st day of the 97th month

after the Rental Commencement Date

   $ 116,426.99   

Commencing the 1st day of the 109th month

after the Rental Commencement Date

   $ 120,123.09   

 

(N) LANDLORD’S SHARE OF OPERATING EXPENSES (Section 3.03): Landlord shall pay
all Operating Expenses for the first twelve (12) months of the Rental Term and
an amount equal to the Operating Expenses for the calendar year 2014 (the “Base
Year”) each year thereafter.

 

(O) TENANT’S PRO RATA SHARE OF OPERATING EXPENSES (Section 3.03): Fifty-Two and
a Half percent (52.50%) of all Operating Expenses as defined in Section 3.03 in
excess of Landlord’s Share of Operating Expenses.

 

(P) RESPONSIBILITY FOR UTILITIES AND SERVICES: Subject to the provisions of
Section 3.03, this Lease provides that the utilities and services shall be paid
by the party shown below:

 

Heat:

   Landlord    Real Property Taxes:    Landlord Water:    Landlord    Personal
Property Taxes:    Tenant Telephone:    Tenant    Janitorial:    Tenant
Electricity:    Landlord    Building Casualty Insurance:    Landlord Common Area
Maintenance:    Landlord    Personal Property Insurance:    Tenant Liability
Insurance-Premises:    Tenant    Liability Ins.-Common Area:    Landlord

Landlord shall arrange for utility services for Leased Premises except that
telephone services shall be contracted for directly by Tenant. Landlord may
separately sub-meter or monitor utilities to the extent Landlord may determine.

 

(Q) EXCESS HOUR UTILITY CHARGES AND HOURS OF OPERATION (Section 12.03): Standard
operating hours for the Building shall be 7:00 a.m. to 6:30 p.m. Monday through
Friday and 8:00 a.m. to 12:00 Noon on Saturday, excluding federally recognized
holidays on which banks in the state are required to be closed. To the extent
Tenant requires utilities, lighting or electricity to be provided for the
Building during any time in excess of those specified above, Tenant shall pay an
extra hourly utility charge of twenty-five cents ($0.25) per hour per one
thousand (1,000) square feet for lighting and electricity and five dollars
($5.00) per hour per one thousand (1,000) square feet for mechanical/HVAC system
for each full or partial hour during which Tenant operates.

 

(R) TENANT/LANDLORD’S WORK (Exhibit “D”): Landlord shall deliver the Leased
Premises in turnkey condition to Tenant in accordance with Exhibit “D” with
Landlord contributing a maximum of One Million Three Hundred Eighty-Six Thousand
Seven Hundred and 00/100 Dollars ($1,386,700.00) (“Landlord’s Contribution”) and
Tenant shall pay all costs in excess of Landlord’s Contribution within thirty
(30) days of invoice from Landlord.

 

(S) STRUCTURED PARKING (Section 2.01): Tenant shall be entitled to the use of
five (5) covered parking spaces per one thousand (1,000) square feet of gross
rentable area. Notwithstanding anything in this Lease to the contrary, Tenant’s
parking shall not be materially changed without Tenant’s prior written consent.

 

(T) PREPAID RENT: Eighty-Six Thousand Eight Hundred Fifty-Eight and 23/100
Dollars ($86,858.23) paid upon execution of this Lease to be applied to the
first installment of Base Monthly Rent due hereunder.

 

(U) SECURITY DEPOSIT (Section 26.01): One Hundred Ten Thousand and 00/100
Dollars ($110,000.00).

 

(V) Intentionally Omitted.

 

(W) Intentionally Omitted.

 

4



--------------------------------------------------------------------------------

(X)

RIGHT OF FIRST OFFER: Landlord hereby grants to Tenant a right to lease the
Qualified Space (as defined below) on and subject to the terms and conditions
set forth in this Section. As used herein, “Qualified Space” means any vacant on
the floor directly below the Leased Premises (2nd Floor) space of the Building
that becomes available during the term of this Lease, including without
limitation, any extensions or renewals thereof. Provided that Tenant is not in
default of this Lease, Landlord shall offer to lease the Qualified Space to
Tenant on terms and conditions that are acceptable to Landlord (“Offer
Proposal”). Tenant shall either accept or reject the Offer Proposal in writing
to Landlord within ten (10) days of receipt of the Offer Proposal (or be deemed
to reject the Offer Proposal). If Tenant does not accept such Offer Proposal, or
is deemed to reject the Offer Proposal, Landlord is permitted for a period of
one (1) year following the date of such rejection (or deemed rejection) to enter
into a third party lease (“Third Party Lease”) for such Qualified Space on terms
not less favorable to Landlord than those contained in the Offer Proposal. If
Landlord fails to enter into a third party lease within one (1) year following
the date of Tenant’s rejection of the Offer Proposal, Landlord shall reoffer to
Tenant the right to lease the Qualified Space according to the terms above. In
such event, Tenant will be deemed to have waived its right to enter into a lease
for the Qualified Space. The rights set forth in this Section 1.01(X) are
personal to the party executing this Lease and are not assignable or
transferable. Upon a permitted assignment or subletting of this Lease the rights
under this Section 1.01(X) shall expire and be of no further force and effect.
Tenant’s rights hereunder are conditioned upon and subject to Tenant’s not being
in default beyond any applicable cure period during the time the Tenant accepts
such Offer Proposal.

 

(Y) SIGNAGE (Exhibit “E”): Tenant shall have the right to building crown signage
on the I-15 facing of the Building. Further, Tenant shall have the right to
suite and monument signage. Costs for Building crown signage will be paid by
Tenant or, in Tenant’s discretion, paid out of Landlord’s Contribution. Suite
and monument signage will be provided by Landlord as part of Landlord’s Work.
All signage will be designed, constructed, and installed in accordance with
building standards in Exhibit “E”.

 

(Z)

TERMINATION RIGHT: Provided the Tenant is not in default in its performance of
its obligations under this Lease, Tenant shall have a one-time right to
terminate this Lease at the end of the eighty-fourth (84th) month of the Rental
Term by providing one hundred twenty (120) days prior written notice of its
exercise of its right to do so. This provision shall only apply during the
initial Rental Term and shall not be applicable to any Extension Term.

[Remainder of Page Intentionally Left Blank]

 

5



--------------------------------------------------------------------------------

SECTION 1.02 SIGNIFICANCE OF A BASIC LEASE PROVISION. The foregoing provisions
of Section 1.01 summarize for convenience only certain fundamental terms of this
Lease delineated more fully in the Articles and Sections referenced therein. In
the event of a conflict between the provisions of Section 1.01 and the balance
of this Lease, the latter shall control.

SECTION 1.03 ENUMERATION OF EXHIBITS. The exhibits enumerated in this Section
and attached to this Lease are incorporated in the Lease by this reference and
are to be construed as a part of the Lease.

EXHIBIT “A”—SITE PLAN

EXHIBIT “A-1”—LEASE PLAN

EXHIBIT “B”—LEGAL DESCRIPTION(S)

EXHIBIT “C”—TENANT/LANDLORD’S WORK

EXHIBIT “D”—TENANT’S WORK

EXHIBIT “E”—SIGN CRITERIA

ARTICLE II. GRANT AND LEASED PREMISES

SECTION 2.01 LEASED PREMISES. In consideration for the rent to be paid and
covenants to be performed by Tenant, Landlord hereby leases to Tenant, and
Tenant leases from Landlord for the Rental Term and upon the terms and
conditions herein set forth, the premises described in Section 1.01(I)
(hereinafter referred to as the “Leased Premises”), located in an office
building development referred to in Section 1.01(H) (hereinafter referred to as
the “Building”). The legal description for the property on which the Building is
located is attached hereto as Exhibit “B”. Gross rentable area measurements
herein specified are from the exterior of the perimeter walls of the building to
the center of the interior walls.

The exterior walls and roof of the Leased Premises and the areas beneath said
Leased Premises are not demised hereunder and the use thereof together with the
right to install, maintain, use, repair, and replace pipes, ducts, conduits, and
wires leading through the Leased Premises in locations which will not materially
interfere with Tenant’s use thereof and serving other parts of the building or
buildings are hereby reserved to Landlord. Landlord reserves (a) such access
rights through the Leased Premises as may be reasonably necessary to enable
access by Landlord to the balance of the building and reserved areas and
elements as set forth above; and (b) the right to install or maintain meters on
the Leased Premises to monitor use of utilities. In exercising such rights,
Landlord will use reasonable efforts so as to not commit waste upon the Leased
Premises and as far as practicable to minimize annoyance, interference or damage
to Tenant when making modifications, additions or repairs.

Subject to the provisions of Article VIII and Section 27.11, Tenant and its
customers, agents and invitees have the right to the non-exclusive use, in
common with others of such unreserved automobile parking spaces, driveways,
footways, and other facilities designated for common use within the Building,
except that with respect to non-exclusive areas, Tenant shall cause its
employees to park their cars only in areas specifically designated from time to
time by Landlord for that purpose and shall actively police employees to keep
them from parking in “visitor” or other restricted parking areas. Tenant shall
be entitled to the use of covered parking spaces in accordance with the
provisions of Section 1.01(S).

ARTICLE III. RENT

SECTION 3.01 BASE MONTHLY RENT. Tenant agrees to pay to Landlord the Base
Monthly Rent set forth in Section 1.01(L) at such place as Landlord may
designate, without prior demand therefor, without offset or deduction and in
advance on or before the first day of each calendar month during the Rental
Term, commencing on the Rental Commencement Date. In the event the Rental
Commencement Date occurs on a day other than the first day of a calendar month,
then the Base Monthly Rent to be paid on the Rental Commencement Date shall
include both the Base Monthly Rent for the first full calendar month occurring
after the Rental Commencement Date, plus the Base Monthly Rent for the initial
fractional calendar month prorated on a per-diem basis (based upon a thirty
(30) day month).

 

6



--------------------------------------------------------------------------------

SECTION 3.02 ESCALATION. As set forth in Section 1.01(M).

SECTION 3.03 TENANT’S SHARE OF OPERATING EXPENSES. (a) Fifty (50%) of all
Operating Expenses as defined in Section 3.03 in excess of Landlord’s Share of
Operating Expenses set forth in Section 1.01 (N).

(b) Landlord shall bill Tenant for Tenant’s Share, if any, at the end of the
second Lease Year of the Rental Term. Beginning with the third Lease Year and
continuing thereafter, Landlord shall reasonably estimate Tenant’s Share of
Operating Expenses for the next twelve (12) months and one-twelfth (1/12th) of
the estimated Tenant’s Share shall be added to the Base Monthly Rent as
determined in Sections 3.01 and 3.02 for the next full twelve (12) calendar
months of the Rental Term and shall be paid as set forth in Section 3.05.

(c) To the extent that Tenant’s Share of Operating Expenses is less or greater
than the estimated amount paid by Tenant during Lease Year, Tenant shall be
entitled to a reimbursement or shall pay the deficiency as the case may be.
Landlord shall determine the actual Operating Expenses within forty-five
(45) days after the end of the Lease Year and shall deliver a computation of
such Operating Expenses in reasonable detail to Tenant together with an invoice
for Tenant’s share or notice of credit for reimbursement thereof. Tenant agrees
to pay the amount of said invoice within ten (10) days after invoice therefor.

(d) “Operating Expenses” shall mean all reasonable actual costs and expense
incurred by Landlord in connection with the ownership, operation, management and
maintenance of the Building and Property and related improvements located
thereon (the “Improvements”, including, but not limited to, all reasonable
expenses incurred by Landlord as a result of Landlord’s compliance with any and
all of its obligations under this Lease (or under similar leases with other
tenants). In explanation of the foregoing, and not in limitation thereof,
Operating Expenses shall include: utilities, repair and maintenance of the
Leased Premises, including HVAC, electrical, plumbing, sprinkler and other
building system maintenance, (excluding roof and structural repair), all real
and personal property taxes and assessments (whether general or special, known
or unknown, foreseen or unforeseen) and any tax or assessment levied or charged
in lieu thereof, whether assessed against Landlord and/or Tenant and whether
collected from Landlord and/or Tenant; snow removal, trash removal, common area
utilities, cost of equipment or devices used to conserve or monitor energy
consumption, supplies, insurance, license, permit and inspection fees, building
management fees, cost of services of independent contractors, cost of services
of independent contractors, cost of compensation (including employment taxes and
fringe benefits) of all persons who perform regular and recurring duties
connected with day-to-day operation, maintenance, repair, and replacement of the
Building, its equipment and the adjacent common areas (including, but not
limited to janitorial, gardening, landscaping, security, parking, elevator,
painting, plumbing, electrical, mechanical, carpentry, window washing,
performing services not uniformly available to or performed for substantially
all Building tenants; and rental expense or a reasonable allowance for
depreciation of personal property used in the maintenance, operation and repair
of the Building. For purposes hereof, building management fees shall be 4% of
the Base Monthly Rentals due and payable.

(e) The foregoing notwithstanding, Operating Expenses shall not include:

 

  1. Costs borne directly by Tenant such as janitorial, liability insurance of
Tenant and personal casualty insurance;

 

  2. Cost of decorating, redecorating, or special cleaning or other services not
provided on a regular basis to tenants on the Building, unless such decorations
or special cleaning are typical and customary of first class office buildings in
the market;

 

  3. Wages, salaries, fees, and fringe benefits paid to administrative or
executive personnel or officers or partners of Landlord unless employed to
perform ordinary and reasonable services at competitive rates as Independent
contractors;

 

7



--------------------------------------------------------------------------------

  4. Any charge for depreciation of Building or Building equipment (except
improvements made to effect savings as provided above) and any interest or other
financing charge; and except that new or replacement of maintenance equipment,
if any, purchased may be depreciated over its useful life and such depreciation
charged as an Operating Expense;

 

  5. Any charge for Landlord’s net income taxes, excess profit taxes, or similar
taxes on Landlord’s business excluding any rent tax or any tax measured by
Landlord’s gross receipts from the Building, which shall be deemed an Operating
Expense;

 

  6. All costs relating to activities for the solicitation and execution of
leases of space in the building, including, but not limited to, commissions,
tenant improvements, legal fees and marketing expenses;

 

  7. All costs for which Tenant or any other tenant in the Building directly
reimburses Landlord;

 

  8. The cost of any repair made by Landlord because of the total or partial
destruction of the Building or the condemnation of a portion of the Building;

 

  9. The cost of any items for which Landlord is reimbursed by insurance or
otherwise compensated by parties other than tenants of the Building;

 

  10. The cost of any additions or capital improvements to the building
subsequent to the date of original construction except as to effect labor
savings as provided above;

 

  11. Any Operating Expense representing an amount paid to a related
corporation, entity, or person which is in excess of the amount, which would be
paid on a competitive basis for similar services done by unrelated parties of
equal qualification;

 

  12. The cost of alterations of space in the Building leased to other tenants;

 

  13. The cost of overtime or other expense to Landlord in curing its defaults
or performing work expressly provided in this Lease to be borne at Landlord’s
expense;

 

  14. Inheritance taxes;

 

  15. Gift taxes;

 

  16. Transfer taxes;

 

  17. Special assessments levied against other than Real Estate Assessments
payable hereunder, while includable in Operating Expenses, shall be chargeable
in installments if the Landlord is permitted to do so. Furthermore, Tenant may
upon ten (10) days’ notice to Landlord inspect or audit Landlord’s business
records of Operating Expenses and if Tenant shall discover that Landlord has
made an error of more than five percent (5%) resulting in an overcharge to
Tenant, then Landlord shall reimburse to Tenant, Tenant’s costs reasonably
incurred for said audit; and

 

  18. Structural or foundation repairs required to maintain the structural
integrity of the Building, but not normal exterior maintenance such as painting,
drivit replacement or repair etc.

 

8



--------------------------------------------------------------------------------

SECTION 3.04 TAXES.

(a) Landlord shall pay all real property taxes and assessments (all of which are
hereinafter collectively referred to as “Taxes”) which are levied against or
which apply with respect to the Leased Premises.

(b) Tenant shall prior to delinquency pay all taxes, assessments, charges, and
fees which during the Rental Term hereof may be imposed, assessed, or levied by
any governmental or public authority against or upon Tenant’s use of the Leased
Premises or any inventory, personal property, fixtures or equipment kept or
installed, or permitted to be located therein by Tenant.

SECTION 3.05 PAYMENTS. All payments of Base Monthly Rent, additional rent and
other payments to be made to Landlord shall be made on a timely basis and shall
be payable to Landlord or as Landlord may otherwise designate. All such payments
shall be mailed or delivered to Landlord’s principal office set forth in Section
1.01(C), or at such other place as Landlord may designate from time to time in
writing. If mailed, all payments shall be mailed in sufficient time and with
adequate postage thereon to be received in Landlord’s account by no later than
the due date for such payment. If Tenant shall fail to pay any Base Monthly Rent
or any additional rent or any other amounts or charges when due, Tenant shall
pay interest from the due date of such past due amounts to the date of payment,
both before and after judgment at a rate equal to the greater of twelve
(12%) percent per annum or two (2%) percent over the “prime” or “base” rate
charged by Zion’s First National Bank of Utah at the due date of such payment;
provided however, that in any case the maximum amount or rate of interest to be
charged shall not exceed the maximum non-usurious rate in accordance with
applicable law.

ARTICLE IV. RENTAL TERM, COMMENCEMENT DATE & PRELIMINARY TERM

SECTION 4.01 RENTAL TERM. Subject to Tenant’s termination right set forth in
Section 1.01(Z), the term of this Lease shall be for the period defined as the
Rental Term in Section 1.01(K), plus the partial calendar month, if any,
occurring after the Rental Commencement Date (as hereinafter defined) if the
Rental Commencement Date occurs other than on the first day of a calendar month.
“Lease Year” shall include twelve (12) calendar months, except that first Lease
Year will also include any partial calendar month beginning on the Rental
Commencement Date.

SECTION 4.02 RENTAL COMMENCEMENT DATE. The Rental Term of this Lease and
Tenant’s obligation to pay rent hereunder shall commence as set forth in Section
1.01(K) (the “Rental Commencement Date”). Within five (5) days after Landlord’s
request to do so, Landlord and Tenant shall execute a written affidavit, in
recordable form, expressing the Rental Commencement Date and the termination
date, which affidavit shall be deemed to be part of this Lease.

SECTION 4.03 PRELIMINARY TERM. The period between the date Tenant enters upon
the Leased Premises and the commencement of the Rental Term will be designated
as the “preliminary term” during which no Base Monthly Rent shall accrue;
however, other covenants and obligations of Tenant shall be in full force and
effect. Delivery of Possession of the Leased Premises to Tenant as provided in
Section 5.03 shall be considered “entry” by Tenant and commencement of
“preliminary term”.

ARTICLE V. CONSTRUCTION OF LEASED PREMISES

SECTION 5.01 CONSTRUCTION BY LANDLORD. Landlord shall construct or cause to be
constructed the Building and Leased Premises substantially in accordance with
Outline Specifications set forth in Exhibit “C” attached hereto. Landlord’s
construction obligation shall include Tenant Improvements pursuant to mutually
agreed space layout plans and specifications subject to the provisions of
Article VI of this Lease. After consultation with Tenant, Landlord’s architect
shall furnish the plans and specifications for the Leased Premises, but the cost
thereof shall be charged toward Landlord Contribution. It is understood and
agreed by Tenant that no minor changes from any plans or from said Outline
Specifications which may be necessary during construction of the Leased Premises
or the Building shall affect or change this Lease or invalidate same.

 

9



--------------------------------------------------------------------------------

SECTION 5.02 CHANGES AND ADDITIONS BY LANDLORD. Landlord hereby reserves the
right at any time, and from time to time, to make alterations or additions to,
and to build additional stories on the Building in which the Leased Premises are
contained and to build adjoining the same and to modify the existing parking or
other common areas to accommodate additional buildings. Landlord also reserves
the right to construct other buildings or improvements in the Building area from
time to time, on condition that if the Building area is expanded so as to
include any additional buildings, Landlord agrees to create or maintain a
parking ratio adequate to meet local laws and ordinances, including the right to
add land to the Building or to erect parking structures thereon.

SECTION 5.03 DELIVERY OF POSSESSION. Except as hereinafter provided, Landlord
agrees to use good faith efforts to deliver the Leased Premises, to Tenant in
the condition called for in Exhibit “D”, on or before the date set forth in
Section 1.01(J). The Leased Premises shall be deemed as ready for delivery when
Landlord shall have substantially completed construction of the portion of the
said Leased Premises to be occupied exclusively by Tenant, in accordance with
Landlord’s obligations set forth in Exhibit “D”. Landlord shall, from time to
time during the course of construction, provide information to Tenant concerning
the progress of construction of said Leased Premises, and will give written
notice to Tenant when said Leased Premises are in fact ready for Tenant’s
occupancy. Notwithstanding the foregoing, Landlord shall have the right to
extend the date for delivery of possession of the Leased Premises for a period
of one (1) month by notice in writing given to Tenant any time prior to said
delivery date. If any disputes shall arise as to the Leased Premises being ready
for delivery of possession, a certificate furnished by Landlord’s architect in
charge so certifying shall be conclusive and binding of that fact and date upon
the parties. It is agreed that by occupying the Leased Premises as a tenant,
Tenant formally accepts the same and acknowledges that the Leased Premises are
in the condition called for hereunder, except for items specifically excepted in
writing within ten (10) business days of the date of occupancy as “incomplete”.

ARTICLE VI. TENANT’S WORK & LANDLORD’S CONTRIBUTION

SECTION 6.01 TENANT’S INITIAL IMPROVEMENTS.

(a) Landlord shall provide Tenant’s Tenant Improvements as defined in Section H
of Exhibit “C”. Landlord shall provide at no charge, all space planning,
architectural and mechanical drawings required to construct Tenant Improvements
including construction drawings stamped by a licensed architect and submitted
for approvals and permits. Tenant agrees to cooperate and provide a
representative to direct space planning efforts at such times as are requested
by Landlord and shall give approvals or rejections of Tenant Improvement plans
and specifications within five (5) days after submission by Landlord’s
architect. If Tenant fails to timely act as set forth in Article VI, then the
time for delivery of possession shall be postponed appropriately.

(b) Tenant agrees to pay for all costs of Tenant Improvements and any other
items installed by Tenant on the Leased Premises to the extent such costs exceed
the amount of Landlord’s Contribution set forth in Section 6.02 and 1.01(R).
Prior to commencing construction of Tenant Improvements, Landlord shall obtain
competitive bids from contractors mutually agreed upon between Landlord and
Tenant. Tenant shall be entitled to review such bids and mutually agree with
Landlord as to the cost thereof. If the estimated cost exceeds Landlord’s
Contribution, then Tenant shall deposit with Landlord the amount of such excess
prior to commencement of construction.

SECTION 6.02. Intentionally Omitted.

ARTICLE VII. USE

SECTION 7.01 USE OF LEASED PREMISES. Tenant shall use and occupy the Leased
Premises solely for the purpose of conducting the business indicated in Section
1.01(F). Tenant shall promptly comply with all present or future laws,
ordinances, lawful orders and regulations affecting the Leased Premises and the
cleanliness, safety, occupancy and use of same. Tenant shall not make any use of
the Leased Premises which Tenant has reason to know is likely to cause
cancellation or an increase in the cost of any insurance policy covering

 

10



--------------------------------------------------------------------------------

the same. Tenant shall not knowingly keep or use on the Leased Premises any
article, item, or thing which is prohibited by the standard form of fire
insurance policy. Tenant shall not commit any waste upon the Leased Premises and
shall not conduct or allow any business, activity, or thing on the Leased
Premises which is an annoyance or causes damage to Landlord, to other
subtenants, occupants, or users of the improvements, or to occupants of the
vicinity.

SECTION 7.02 HAZARDOUS SUBSTANCES.

(a) Landlord shall be responsible for removal of any Hazardous Substances that
existed at the Project prior to construction or any that Landlord has or does
install at the Leased Premises or Building. After reasonable inquiry, Landlord
is not aware of any existing Hazardous Substances within the Project areas.

(b) Tenant shall not use, produce, store, release, dispose or handle in or about
the Leased Premises or transfer to or from the Leased Premises (or permit any
other party to do such acts) any Hazardous Substance except in compliance with
all applicable Environmental Laws. Tenant shall not construct or use any
improvements, fixtures or equipment or engage in any act on or about the Leased
Premises that would require the procurement of any license or permit pursuant to
any Environmental Law. Tenant shall immediately notify Landlord of (i) the
existence of any Hazardous Substance on or about the Leased Premises that may be
in violation of any Environmental Law (regardless of whether Tenant is
responsible for the existence of such Hazardous Substance), (ii) any proceeding
or investigation by any governmental authority regarding the presence of any
Hazardous Substance on the Leased Premises or the migration thereof to or from
any other property, (iii) all claims made or threatened by any third party
against Tenant relating to any loss or injury resulting from any Hazardous
Substance, or (iv) Tenant’s notification of the National Response Center of any
release of a reportable quantity of a Hazardous Substance in or about the Leased
Premises. “Environmental Laws” shall mean any federal, state or local statute,
ordinance, rule, regulation or guideline pertaining to health, industrial
hygiene, or the environment, including without limitation, the federal
Comprehensive Environmental Response, Compensation, and Liability Act;
“Hazardous Substance” shall mean all substances, materials and wastes that are
or become regulated, or classified as hazardous or toxic, under any
Environmental Law. If it is determined that any Hazardous Substance exists on
the Leased Premises resulting from any act of Tenant or its employees, agents,
contractors, licensees, subtenants or customers, then Tenant shall immediately
take necessary action to cause the removal of said substance and shall remove
such within ten (10) days after discovery. Notwithstanding the above, if the
Hazardous Substance is of a nature that cannot be reasonably removed within ten
(10) days Tenant shall not be in default if Tenant has commenced to cause such
removal and proceeds diligently thereafter to complete removal, except that in
all cases, any Hazardous Substance must be removed within sixty (60) days after
discovery thereof. Furthermore, notwithstanding the above, if in the good faith
judgment of Landlord, the existence of such Hazardous Substance creates an
emergency or is of a nature which may result in immediate physical danger to
persons at the Property, Landlord may enter upon the Leased Premises and remove
such Hazardous Substances and charge the cost thereof to Tenant as Additional
Rent.

(c) The party herein responsible for removal of Hazardous Substances shall upon
learning of such condition proceed within five (5) days thereafter to commence
removal of such Hazardous Substance and shall diligently continue to effect such
removal until completion. Removal shall be accomplished in accordance with any
applicable safety standards.

ARTICLE VIII. OPERATION AND MAINTENANCE OF COMMON AREAS.

SECTION 8.01 CONSTRUCTION AND CONTROL OF COMMON AREAS. All automobile parking
areas, driveways, entrances and exits thereto, and other facilities furnished by
Landlord in or near the buildings or Building, including if any, employee
parking areas, truck ways, loading docks, mail rooms or mail pickup areas,
pedestrian sidewalks and hallways, landscaped areas, retaining walls, stairways,
restrooms and other areas and improvements provided by Landlord for the general
use in common tenants, their officers, agents, employees and customers, shall at
all times be subject to the exclusive control and management of

 

11



--------------------------------------------------------------------------------

Landlord which shall have the right from time to time to establish, modify and
enforce reasonable Rules and Regulations with respect to all facilities and
areas mentioned in this Section. Landlord shall have the right to construct,
maintain and operate lighting and drainage facilities on or in all said areas
and improvements; to police the same, from time to time to change the area,
level, location and arrangement of parking areas and other facilities
hereinabove referred to; to restrict parking by tenants, their officers, agents
and employees to employee parking areas; to close temporarily all or any portion
of said areas or facilities to such extent as may, in the opinion of counsel, be
legally sufficient to prevent a dedication thereof or the accrual of any rights
to any person or the public therein; to assign “reserved” parking spaces for
exclusive use of certain tenants or for customer parking, to discourage
non-employee and non-customer parking; and to do and perform such other acts in
and to said areas and improvements as, in the exercise of good business
judgment, the Landlord shall determine to be advisable with a view toward
maintaining of appropriate convenience uses, amenities, and for permitted uses
by tenants, their officers, agents, employees and customers. Landlord will
operate and maintain the common facilities referred to above in such a manner as
it, in its sole discretion, shall determine from time to time. Without limiting
the scope of such discretion, Landlord shall have the full right and authority
to employ all personnel and to make all Rules and Regulations pertaining to and
necessary for the proper operation, security and maintenance of the common areas
and facilities. Building and/or project signs, traffic control signs and other
signs determined by Landlord to be in best interest of the Building, will be
considered part of common area and common facilities.

SECTION 8.02 LICENSE. All common areas and facilities not within the Leased
Premises, which Tenant may be permitted to use and occupy, are to be used and
occupied under a revocable license, and if the amount of such areas be
diminished, Landlord shall not be subject to any liabilities nor shall Tenant be
entitled to any compensation or diminution or abatement of rent, nor shall such
diminution of such areas be deemed constructive or actual eviction, so long as
such revocations or diminutions are deemed by Landlord to serve the best
interests of the Building.

SECTION 8.03 AUDIT. Tenant shall have the right, not more frequently than once
every two (2) calendar years, to audit (the “CAM Audit”) all of Landlord’s or
Landlord’s agent’s records pertaining to Common Area Charges for the prior two
(2) Lease Years. Tenant shall not be permitted to utilize a so-called
“contingent fee” CAM auditor. Accordingly, any representative of Tenant
conducting, assisting, or having any involvement with the CAM Audit shall not be
permitted to have a financial stake in the outcome of the CAM audit and Landlord
shall be entitled to receive credible evidence of the same and Landlord may
refuse to allow such CAM audit in the absence of such evidence. Additionally,
any representative of Tenant conducting a CAM audit shall first sign a
confidentiality agreement that provides that it will not disclose the audit, its
conclusions or any information obtained in the course of conducting the audit to
anyone other than Tenant and Landlord.

Landlord shall retain its records regarding Common Area Charges for a period of
at least two (2) years following the final billing for each calendar year during
the Term. At any time during such two (2) year period, upon thirty (30) days’
advance written notice to Landlord, Tenant may conduct a CAM Audit. The CAM
Audit shall commence on a date of which Tenant has notified Landlord not less
than thirty (30) days in advance. Tenant shall in all cases share with Landlord
the conclusions of the CAM Audit and/or any CAM Audit report. If the CAM Audit
discloses an overbilling, Landlord may, by written notice to Tenant within
forty-five (45) days of Landlord’s receipt of a copy of the CAM Audit, object to
the conclusions or process of the CAM Audit, stating its conclusions as to
whether or not there was any overbilling (and if so, the amount thereof). If
Tenant disputes Landlord’s conclusions, Tenant shall notify Landlord and the
parties shall use good faith efforts to resolve the dispute. If Landlord agrees
with the CAM Audit, Landlord shall pay to Tenant the amount of the overbilling
within forty-five (45) days of Landlord’s receipt of a copy of the CAM Audit. If
the CAM Audit discloses an underbilling, Tenant shall pay to Landlord the amount
of the underbilling within forty-five (45) days of Tenant’s receipt of a copy of
the CAM Audit or its conclusions.

ARTICLE IX. ALTERATIONS, SIGNS, LOCKS & KEYS

SECTION 9.01 ALTERATIONS. Tenant shall not make or suffer to be made any
alterations or additions to the Leased Premises or any part thereof without the
prior written consent of Landlord. Any additions to, or alterations of the
Leased Premises except movable furniture, equipment and trade fixtures shall
become a part of the realty and belong to Landlord

 

12



--------------------------------------------------------------------------------

upon the termination of Tenant’s lease or renewal term or other termination or
surrender of the Leased Premises to Landlord.

SECTION 9.02 SIGNS. Tenant shall not place or suffer to be placed or maintained
on any exterior door, wall or window of the Leased Premises, or elsewhere in the
Building, any sign, awning, marquee, decoration, lettering, attachment, canopy,
advertising matter or other thing of any kind, and will not place or maintain
any decoration, lettering or advertising matter on the glass of any window or
door of the Leased Premises without first obtaining Landlord’s written approval.
Tenant shall maintain any such sign, awning, canopy, decoration, lettering,
advertising matter or other things as may be approved in good condition and
repair at all times. Landlord may, at Tenant’s cost, and without liability to
Tenant, enter the Leased Premises and remove any item erected in violation of
the Section 9.02. Landlord has established rules and regulations governing the
size, type and design of all signs, decorations, etc., which is specifically set
forth in Exhibit “E” attached hereto and by this reference incorporated herein.

SECTION 9.03 LOCKS AND KEYS. Landlord shall install a card key system for access
to the Building and covered parking area and shall issue appropriate card keys
to Tenant and Tenant’s authorized employees. Landlord shall initially provide
keys for entry doors to the Leased Premises. From time to time, Tenant may
change locks or install other locks on doors, but if Tenant does, Tenant must
provide Landlord with duplicate keys within twenty four hours after said change
or installation. Tenant upon termination of this Lease shall deliver to Landlord
all the keys to the Building and Leased Premises including any interior offices,
toilet rooms, combinations to built-in safes, etc. which shall have been
furnished to or by the Tenant or are in the possession of the Tenant.

ARTICLE X. MAINTENANCE AND REPAIRS; ALTERATIONS; ACCESS

SECTION 10.01 LANDLORD’S OBLIGATION FOR MAINTENANCE. Landlord shall maintain and
repair: (1) the areas outside the Leased Premises including hallways, public
restrooms, if any, general landscaping, parking areas, driveways and walkways;
(2) the Building roof, and foundation; and (3) all plumbing, electrical,
heating, and air conditioning systems. However, to the extent the need for such
repairs or maintenance results from any wrongful or negligent act or omission of
Tenant, Tenant shall pay the entire cost of any such repair or maintenance.
Landlord shall not be obligated to repair any damage or defect until the earlier
of (i) Landlord’s receipt of written notice from Tenant of the need of such
repair or (ii) Landlord has actual or constructive knowledge of the need of such
repair, and Landlord shall have a reasonable time thereafter in which to make
such repairs. Tenant shall give immediate notice to Landlord in case of fire or
accidents in the Leased Premises or in the building of which the Leased Premises
are a part or of defects therein or in any fixtures or equipment provided by
Landlord. Costs of Landlord-provided maintenance for Item 2 herein shall be
included as Operating Expenses as defined in Section 3.03(d) and (e) herein.

SECTION 10.02 TENANT’S OBLIGATION FOR MAINTENANCE.

(a) Tenant shall provide its own janitorial service and keep and maintain the
Leased Premises including the interior wall surfaces and windows, floors, floor
coverings and ceilings in a clean, sanitary and safe condition in accordance
with the laws of the State and in accordance with all directions, rules and
regulations of the health officer, fire marshal, building inspector, or other
proper officials of the governmental agencies having jurisdiction, at the sole
cost and expense of Tenant, and Tenant shall comply with all requirements of
law, ordinance and otherwise, affecting said Leased Premises.

(b) Tenant shall pay, when due, all claims for labor or material furnished, for
work under Sections 9.01, 9.02 and 10.02 hereof, to or for Tenant at or for use
in the Leased Premises, and shall bond such work if reasonably required by
Landlord to prevent assertion of claims against Landlord.

(c) Tenant agrees to be responsible for all furnishings, fixtures and equipment
located upon the Leased Premises from time to time and shall replace carpeting
within the Leased

 

13



--------------------------------------------------------------------------------

Premises if same shall be damaged by tearing, burning, or stains resulting from
spilling anything on said carpet, reasonable wear and tear accepted.

SECTION 10.03 SURRENDER AND RIGHTS UPON TERMINATION.

(a) This Lease and the tenancy hereby created shall cease and terminate at the
end of the Rental Term hereof, or any extension or renewal thereof, without the
necessity of any notice form either Landlord or Tenant to terminate the same,
and Tenant hereby waives notice to vacate the Leased Premises and agrees that
Landlord shall be entitled to the benefit of all provisions of law respecting
summary recovery of possession of Leased Premises from a Tenant holding over to
the same extent as if statutory notice has been given.

(b) Upon termination of this Lease at any time and for any reason whatsoever,
Tenant shall surrender and deliver up the Leased Premises to Landlord in the
same condition as when the Leased Premises were delivered to Tenant or as
altered as provided in Section 9.01, ordinary wear and tear excepted. Upon
request of Landlord, Tenant shall promptly remove all personal property from the
Leased Premises and repair any damage caused by such removal. Obligations under
this Lease relating to events occurring or circumstances existing prior to the
date of termination shall survive the expiration or other termination of the
Rental Term of this Lease. Liabilities accruing after date of termination are
defined in Sections 13.05, 19.01 and 19.02.

ARTICLE XI. INSURANCE AND INDEMNITY

SECTION 11.01 LIABILITY INSURANCE AND INDEMNITY. Tenant shall, during all terms
hereof, keep in full force and effect a policy of public bodily injury and
property damage liability insurance with respect to the Leased Premises, with a
combined single limit of not less than Two Million Dollars ($2,000,000.00) per
occurrence. The policy shall name Landlord, property manager (i.e., Woodbury
Corporation) and any other persons, firms or corporations designated by Landlord
and Tenant as additional insureds, and shall contain a clause that the insurer
will not cancel or change the insurance without first giving the Landlord ten
(10) days prior written notice. Such insurance shall include an endorsement
permitting Landlord and Property Manager to recover damage suffered due to act
or omission of Tenant, notwithstanding being named as an additional “Insured
party” in such policies. Such insurance may be furnished by Tenant under any
blanket policy carried by it or under a separate policy therefor. The insurance
shall be with an insurance company approved by Landlord and a copy of the
paid-up policy evidencing such insurance or a certificate of insurer certifying
to the issuance of such policy shall be delivered to Landlord; provided,
Landlord shall not unreasonably withhold its approval of Tenant’s selected
insurance company. If Tenant fails to provide such insurance, Landlord may do so
and charge actual costs of same to Tenant.

Tenant will indemnify, defend and hold Landlord harmless from and against any
and all claims, actions, damages, liability and expense in connection with loss
of life, personal injury and/or damage to property arising from or out of any
occurrence in, upon or at the Leased Premises or from the occupancy or use by
Tenant of the Leased Premises or any part thereof, or occasioned wholly or in
part by any act or omission of Tenant, its agents, contractors, employees,
servants, sublessees, concessionaires or business invitees except to the extent
caused by the negligence of Landlord and to the extent not covered by its fire
casualty or liability insurance. In case Landlord shall, without fault of its
part, be made a party to any litigation commenced by or against Tenant, then
Tenant shall protect and hold Landlord harmless and shall pay all costs,
expenses and reasonable attorney fees incurred or paid by either in defending
itself or enforcing the covenants and agreements of this Lease.

Landlord will indemnify, defend and hold Tenant harmless from and against any
and all claims, actions, damages, liability and expense in connection with loss
of life, personal injury and/or damage to property arising from or out of any
occurrence in, upon or at the common area or from the occupancy or use by
Landlord of the common area or any part thereof, or occasioned wholly or in part
by any act or omission of Landlord, its agents, contractors, employees,
servants, sublessees, concessionaires or business invitees unless caused by the
negligence of Tenant and to the extent not covered by its casualty or liability
insurance. In case Tenant shall, without fault of its part, be made a party to
any litigation commenced by or against Landlord, then Landlord shall protect and
hold Tenant harmless and shall pay all costs,

 

14



--------------------------------------------------------------------------------

expenses and reasonable attorney fees incurred or paid by either in defending
itself or enforcing the covenants and agreements of this Lease.

SECTION 11.02 FIRE AND CASUALTY INSURANCE.

(a) Subject to the provisions of this Section 11.02, Landlord shall secure, pay
for, and at all times during the terms hereof maintain “All Risk” casualty,
insurance providing coverage upon the building improvements in an amount equal
to the full insurable replacement value thereof (as determined by Landlord).
Said insurance shall include twelve (12) months rental income coverage as well
as such additional endorsements as may be required by Landlord’s Lender or
Landlord. All insurance required hereunder shall be written by reputable,
responsible companies licensed in the State of Utah. Tenant shall have the
right, at its request at any reasonable time, to be furnished with copies of the
insurance policies then in force pursuant to this Section, together with
evidence that the premiums therefor have been paid.

(b) Tenant agrees to maintain at its own expense such fire and casualty
insurance coverage as Tenant may desire or require in respect to Tenant’s
personal property, equipment, furniture, fixtures or inventory and Landlord
shall have no obligation in respect to such insurance or losses. All property
kept or stored on the Leased Premises by Tenant or with Tenant’s permission
shall be so done at Tenant’s sole risk and Tenant shall indemnify Landlord
against and hold it harmless from any claims arising out of loss or damage to
same.

(c) If Tenant installs any electrical or other equipment which overloads the
lines in the Leased Premises, Tenant shall at its own expense make whatever
changes are necessary to comply with the requirements of Landlord’s insurance.

(d) Tenant shall be responsible for all glass breakage from any cause whatsoever
and agrees to immediately replace all glass broken or damaged during the terms
hereof with glass of the same quality as that broken or damaged. Landlord may
replace, at Tenant’s expense, any broken or damaged glass if not replaced by
Tenant within five (5) days after such damage.

SECTION 11.03 WAIVER OF SUBROGATION. Each party hereto does hereby release and
discharge the other party hereto and any officer, agent, employee or
representative of such party, of and from any liability whatsoever hereafter
arising from loss, damage or injury caused by fire or other casualty for which
insurance (permitting waiver of liability and containing a waiver of
subrogation) is carried by the injured party at the time of such loss, damage or
injury to the extent of any recovery by the injured party under such insurance.

ARTICLE XII UTILITY CHARGES

SECTION 12.01 OBLIGATION OF LANDLORD. Unless otherwise agreed in writing by the
parties, during the term of this Lease the Landlord shall cause to be furnished
to the Leased Premises during “standard operating hours” which shall be 7:00
a.m. to 6:30 p.m. Monday through Friday and 8:00 a.m. to 12:00 Noon on Saturday,
excluding holidays on which banks in the state are permitted to be closed, the
following utilities and services, the cost and expense of which shall be
included in Operating Expenses:

(a) Electricity, water, gas and sewer service.

(b) Telephone connection, but not including telephone stations and equipment (it
being expressly understood and agreed that Tenant shall be responsible for the
ordering and installation of telephone lines and equipment which pertain to the
Leased Premises).

(c) Heat and air-conditioning to such extent and to such levels as is reasonably
required for the comfortable use and occupancy of the Leased Premises subject
however to any limitations imposed by any government agency.

(d) Snow removal and parking lot sweeping services.

 

15



--------------------------------------------------------------------------------

(e) Elevator service.

(f) Building systems maintenance services.

SECTION 12.02 OBLIGATIONS OF TENANT. Tenant shall arrange for and shall pay the
entire cost and expense of all telephone stations, equipment and use charges,
electric light bulbs (but not fluorescent bulbs used in fixtures originally
installed in the Leased Premises) and all other materials and services not
expressly required to be provided and paid for pursuant to the provisions of
Section 12.01 above. Tenant covenants to use good faith efforts to reasonably
conserve utilities by turning off lights and equipment when not in use and
taking such other reasonable actions in accordance with sound standards for
energy conservation. Landlord reserves the right to separately meter or
otherwise monitor any utility usage and to separately charge Tenants for its own
utilities, in which case an equitable adjustment shall be made to Base Rental
and Tenant’s share of Operating Expenses as set forth in this Lease. Additional
limitations of Tenant are as follows:

(a) Tenant will not, without the written consent of Landlord, which consent
shall not be unreasonably withheld, use any apparatus or device on the Leased
Premises using current in excess of 208 volts which will in any way or to any
extent increase the amount of electricity or water usually furnished or supplied
for use on the Leased Premises for the use designated in Section 7.01 above, nor
connect with electrical current, except through existing electrical outlets in
the Leased Premises, or water pipes, any apparatus or device, for the purposes
of using electric current or water.

(b) If Tenant shall require water or electric current in excess of that usually
furnished or supplied for use of the Leased Premises, or for purposes other than
those designated in Section 7.01 above, Tenant shall first procure the written
consent of Landlord for the use thereof, which consent Landlord may refuse
and/or Landlord may cause a water meter or electric current meter to be
installed in the Leased Premises, so as to measure the amount of water and/or
electric current consumed for any such use. The cost of such meters and of
installation maintenance, and repair thereof shall be paid for by Tenant and
Tenant agrees to pay Landlord promptly upon demand by Landlord for all such
water and electric current consumed as shown by said meters, at the rates
charged for such service by the City in which the Building is located or the
local public utility, as the case may be, furnishing the same, plus any
additional expense incurred in keeping account of the water and electric current
so consumed.

(c) If and where heat generating machines devices are used in the Leased
Premises which affect the temperature otherwise maintained by the air
conditioning system, Landlord reserves the right to install additional or
supplementary air conditioning units for the Leased Premises, and the entire
cost of installing, operating, maintaining and repairing the same shall be paid
by Tenant to Landlord promptly after demand by Landlord.

To the extent that Tenant operates hours in excess of the stated standard
business hours, Tenant may cause Landlord to provide services set forth in
Section 12.01 (a), (b), (c) and (e) above; however, Tenant shall pay extra
hourly utility charges as set forth in Section 1.01(P) and Section 12.03 herein.

SECTION 12.03. EXTRA HOURS CHARGES. To the extent Tenant operates hours other
than “normal operating hours” as set forth in Section 12.01, Tenant shall pay an
extra hourly utility charge of $0.25 per hour per 1,000 square feet for lighting
and electricity and $5.00 per hour per 1,000 square feet for mechanical/HVAC
system for each full or partial hour during which Tenant operates. Tenant shall
pay such charges within ten (10) days after invoice therefor. Costs incurred by
Landlord for operating “extra-hours” shall not be included in Operating Expenses
pursuant to Section 3.03.

SECTION 12.04. LIMITATIONS ON LANDLORDS LIABILITY. Landlord shall not be liable
for and Tenant shall not be entitled to terminate this Lease or to effectuate
any abatement or reduction of rent by reason of Landlord’s failure to provide or
furnish any of the foregoing utilities or services if such failure was
reasonably beyond the control of Landlord. In no event shall Landlord be liable
for loss or injury to persons or damage to property, however, arising or
occurring in connection with or attributable to any failure to furnish such
utilities or services even if within the control of Landlord.

 

16



--------------------------------------------------------------------------------

ARTICLE XIII. OFF-SET STATEMENT, ATTORNMENT AND SUBORDINATION

SECTION 13.01 OFF-SET STATEMENT. Tenant agrees within ten (10) days after
request therefor by Landlord to execute in recordable form and deliver to
Landlord a statement in writing, certifying

(a) that this Lease is in full force and effect;

(b) the date of commencement of the Rental Term of this Lease;

(c) that rent is paid currently without any off-set or defense thereto;

(d) the amount of rent, if any paid in advance; and

(e) that there are no uncured defaults by Landlord or stating those claimed by
Tenant.

Such statement shall only be required once during any twelve (12) month period
during the Rental Term.

SECTION 13.02 ATTORNMENT. Tenant shall, in the event any proceedings are brought
for the foreclosure of, or in the event of exercise of the power of sale under
any mortgage or deed of trust made by Landlord covering the Leased Premises,
attorn to the purchaser upon any such foreclosure or sale and recognize such
purchaser as the Landlord under this Lease.

SECTION 13.03 SUBORDINATION. Tenant agrees that this Lease shall, at the request
of Landlord, be subordinate to any first mortgages or deeds of trust that may
hereafter be placed upon said Leased Premises and to any and all advances to be
made thereunder, and to the interest thereon, and all renewals, replacements and
extensions thereof, provided the mortgagees or trustees named in said mortgages
or deeds of trust shall agree to recognize the Lease of Tenant in the event of
foreclosure, if Tenant is not in default.

SECTION 13.04 MORTGAGEE SUBORDINATION. Tenant hereby agrees that this Lease
shall, if at any time requested by Landlord or any lender in respect to
Landlord’s financing of the Building or Project in which the Leased Premises are
located or any portion hereof, be made superior to any mortgage or deed of trust
that may have preceded such Lease.

SECTION 13.05 REMEDIES. Tenant hereby irrevocably appoints Landlord as
attorney-in-fact for the Tenant with full power and authority to execute and
deliver in the name of the Tenant any such instruments described in this Article
XIII upon failure of the Tenant to execute and deliver any of the above
instruments within fifteen (15) days after written request so to do by Landlord;
and such failure shall constitute a breach of this Lease entitling the Landlord,
at its option, to cancel this Lease and terminate the Tenant’s interest therein.

ARTICLE XIV. ASSIGNMENT

SECTION 14.01 ASSIGNMENT. Tenant shall not assign this Lease or sublet the
Leased Premises, or any part thereof, without first obtaining the written
consent of the Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed. The consent of Landlord shall not relieve Tenant of this
Lease from continuing liability for all obligations under this Lease. Any
Assignment by operation of law or if the Tenant be a corporation, unincorporated
association or partnership, the transfer, assignment or hypothecation of any
stock or interest in such corporation, association or partnership in the
aggregate in excess of fifty percent (50%) shall be deemed an “Assignment”
within the meaning of this Section. Notwithstanding the foregoing, any
assignment by Tenant to a parent corporation, or to a successor corporation
acquiring substantially all the assets of Tenant, and intending to operate
Tenant’s business under the same trade name, will be deemed a permitted
assignment not requiring Landlord’s consent.

 

17



--------------------------------------------------------------------------------

ARTICLE XV. WASTE OR NUISANCE

SECTION 15.01 WASTE OR NUISANCE. Tenant shall not commit or suffer to be
committed any waste upon the Leased Premises, or any nuisance or other act or
thing which may disturb the quiet enjoyment of any other tenant in the Building
in which the Leased Premises may be located, or elsewhere within the Building.

ARTICLE XVI. NOTICES

SECTION 16.01 NOTICES. Except as provided in Section 19.01, any notice required
or permitted hereunder to be given or transmitted between the parties shall be
either 1) personally delivered, or 2) mailed postage prepaid by registered mall,
return receipt requested, or mailed by express carrier addressed if to Tenant at
the address set forth in Section 1.01(E), and if to Landlord at the address set
forth in Section 1.01(C). Either party may, by written notice to the other given
as prescribed in this Section 16.01, change its above address for any future
notices which are mailed under this Lease.

ARTICLE XVII. DESTRUCTION OF THE LEASED PREMISES

SECTION 17.01 DESTRUCTION.

(a) If the Leased Premises are partially or totally destroyed by fire or other
casualty insurable under standard fire insurance policies with extended coverage
endorsement so as to become partially or totally untenantable, the same shall be
repaired or rebuilt as speedily as practical under the circumstances at the
expense of the Landlord, unless Landlord elects not to repair or rebuild as
provided in Subsection (b) of this Section 17.01. During the period required for
restoration, a just and proportionate part of Base Monthly Rent, Additional Rent
and other charges payable by Tenant hereunder shall be abated until the Leased
Premises are repaired or rebuilt.

(b) If the Leased Premises are (I) rendered totally untenantable by reason of an
occurrence described in Subsection (a), or (II) damaged or destroyed as a result
of a risk which is not insured under Landlord’s fire insurance policies, or
(III) at least twenty percent (20%) damaged or destroyed during the last year of
the Rental Term, or (IV) if the Building is damaged in whole or in part (whether
or not the Leased Premises are damaged), to such an extent that Tenant cannot
practically use the Leased Premises for its intended purpose, then and in any
such events either party may terminate this Lease by notice in writing to the
other party within sixty (60) days after the date of such occurrence. Unless
either party gives such notice, this Lease will remain in full force and effect
and Landlord shall repair such damage at its expense as expeditiously as
possible under the circumstances.

(c) If Landlord should elect or be obligated pursuant to Subsection (a) above to
repair or rebuild because of any damage or destruction, Landlord’s obligation
shall be limited to the original Building any other work or improvements which
may have been originally performed or installed at Landlord’s expense. If the
cost of performing Landlord’s obligation exceeds the actual proceeds of
insurance paid or payable to Landlord on account of such casualty, Landlord may
terminate this Lease unless Tenant, within fifteen (15) days after demand
therefor, deposits with Landlord a sum of money sufficient to pay the difference
between the cost of repair and the proceeds of the insurance available for such
purpose. Tenant shall replace all work and improvements not originally installed
or performed by Landlord at its expense.

(d) Except as stated in this Article XVII, and for acts of gross negligence or
willful misconduct, Landlord shall not be liable for any loss or damage
sustained by Tenant by reason of casualties mentioned hereinabove or any other
accidental casualty.

 

18



--------------------------------------------------------------------------------

ARTICLE XVIII. CONDEMNATION

SECTION 18.01 CONDEMNATION. As used in this Section the term “Condemnation
Proceeding” means any action or proceeding in which any interest in the Leased
Premises or Building is taken for any public or quasi-public purpose by any
lawful authority through exercise of the power of eminent domain or right of
condemnation or by purchase or otherwise in lieu thereof. If the whole of the
Leased Premises is taken through Condemnation Proceedings, this Lease shall
automatically terminate as of the date possession is taken by the condemning
authority. If in excess of twenty-five (25%) percent of the Leased Premises is
taken, either party hereto shall have the option to terminate this Lease by
giving the other written notice of such election at any time within thirty
(30) days after the date of taking. If less than twenty-five (25%) percent of
the space is taken and Landlord determines, in Landlord’s sole discretion, that
a reasonable amount of reconstruction thereof will not result in the Leased
Premises or the Building becoming a practical improvement reasonably suitable
for use for the purpose for which it is designed, then Landlord may elect to
terminate this Lease by giving thirty (30) days written notice as provided
hereinabove. In all other cases, or if neither party exercises its option to
terminate, this Lease shall remain in effect and the rent payable hereunder from
and after the date of taking shall be proportionately reduced in proportion to
the ratio of: (1) the area contained in the Leased Premises which is capable of
occupancy after the taking; to (II) the total area contained in the Leased
Premises which was capable of occupancy prior to the taking. In the event of any
termination or rental reduction provided for in this Section, there shall be a
proration of the rent payable under this Lease and Landlord shall refund any
excess theretofore paid by Tenant. Whether or not this Lease is terminated as a
consequence of Condemnation Proceedings, all damages or compensation awarded for
a partial or total taking, including any sums compensating Tenant for diminution
in the value of or deprivation of its leasehold estate, shall be the sole and
exclusive property of Landlord, except that Tenant will be entitled to any
awards intended to compensate Tenant for expenses of locating and moving
Tenant’s operations to a new space, including personal business equipment.

ARTICLE XIX. DEFAULT OF TENANT

SECTION 19.01 DEFAULT—RIGHT TO RE-ENTER. In the event of any failure of Tenant
to pay any rental due hereunder within ten (10) days after written notice that
the same is past due shall have been mailed to Tenant, or any failure by Tenant
to perform any other of the terms, conditions or covenants required of Tenant by
this Lease within thirty (30) days after written notice of such default shall
have been mailed to Tenant (unless it is not reasonable to have such failure
cured within such thirty (30) day period, in which case Tenant shall have made
substantial progress towards curing such failure with in such thirty (30) day
period) (the “Cure Period”) or if Tenant shall abandon said Leased Premises, or
permit this Lease to be taken under any writ of execution. At the end of the
Cure Period, then Landlord, besides other rights or remedies it may have, shall
have the right to declare this Lease terminated and shall have the immediate
right of re-entry and may remove all persons and property from the Leased
Premises. Such property may be removed and stored in a public warehouse or
elsewhere at the cost of and for the account of Tenant, without evidence of
notice or resort to legal process and without being deemed guilty of trespass,
or becoming liable for any loss or damage which may be occasioned thereby.
Tenant hereby waives all compensation for the forfeiture of the term or its loss
of possession of the Leased Premises in the event of the forfeiture of this
Lease as provided for above.

SECTION 19.02 DEFAULT—RIGHT TO RE-LET. Should Landlord elect to re-enter, as
herein provided, or should it take possession pursuant to legal proceedings or
pursuant to any notice provided for by law, it may either terminate this Lease
or it may from time to time, without terminating this Lease, make such
alterations and repairs as may be necessary in order to re-let the Leased
Premises, and may re-let said Leased Premises or any part thereof for such term
or terms (which may be for a term extending beyond the term of this Lease) and
at such rental or rentals and upon such other terms and conditions as Landlord
in its sole discretion may deem advisable. Upon each such re-letting, all
rentals received by Landlord from such re-letting shall be applied first to the
payment of any costs and expenses of such re-letting, including brokerage fees
and attorney’s fees and costs of such alterations and repairs; second, to the
payment of rent or other unpaid obligations due hereunder; and the residue, if
any, shall be held by Landlord and applied in payment of future rent as the same
may become due and payable hereunder. If such rental received from such
re-letting during any month be less than that to be paid during that month by
Tenant hereunder, Tenant shall pay any such deficiency to Landlord. Such
deficiency shall be calculated and paid monthly. No such re-entry or taking
possession of said Leased Premises by Landlord shall be construed as an election
on its part to terminate this Lease unless a written notice of such intention is
given to Tenant or unless the termination thereof be decreed by a court or
competent jurisdiction. Notwithstanding any such

 

19



--------------------------------------------------------------------------------

re-letting without termination, Landlord may at any time elect to terminate this
Lease for such previous default. Should Landlord at any time terminate this
Lease for any default, in addition to any other remedies it may have, it may
recover from Tenant all damages it may incur by reason of such default,
including the cost of recovering the Leased Premises, reasonable attorney’s
fees, and including the worth at the time of such termination of the excess, if
any, of the amount of rent and charges equivalent to rent reserved in this Lease
for the remainder of the stated term over the then reasonable rental value of
the Leased Premises for the remainder of the stated term, all of which amounts
shall be immediately due and payable.

SECTION 19.03 LEGAL EXPENSES. In case of default by either party in the
performance and obligations under this Lease, the defaulting party shall pay all
costs incurred in enforcing this Lease, or any right arising out of such
default, whether by suit or otherwise, including a reasonable attorney’s fee.

ARTICLE XX. BANKRUPTCY, INSOLVENCY OR RECEIVERSHIP

SECTION 20.01 ACT OF INSOLVENCY, GUARDIANSHIP, ETC. The following shall
constitute a default of this Lease by the Tenant for which Landlord, at
Landlord’s option, may immediately terminate this Lease.

(a) The appointment of a receiver to take possession of all or substantially all
of the assets of the Tenant.

(b) A general assignment by the Tenant of his assets for the benefit of
creditors.

(c) Any action taken or suffered by or against the Tenant under any federal or
state insolvency or bankruptcy act.

(d) The appointment of a guardian, conservator, trustee, or other similar
officer to take charge of all or any substantial part of the Tenant’s property.

Neither this Lease, nor any interest therein nor any estate thereby created
shall pass to any trustee, guardian, receiver or assignee for the benefit of
creditors or otherwise by operation of law.

ARTICLE XXI. LANDLORD ACCESS

SECTION 21.01 LANDLORD ACCESS. Landlord or Landlord’s agent shall have the right
to enter the Leased Premises upon two (2) days’ prior written notice and at
reasonable times to examine the same, or to show them to prospective purchasers
or lessees of the Building, or to make all repairs, alterations, improvements or
additions as Landlord may deem necessary or desirable, and Landlord shall be
allowed to take all material into and upon said Leased Premises that may be
required therefor without the same constituting an eviction of Tenant in whole
or in part, and rent shall not abate while said repairs, alterations,
improvements, or additions are being made, by reason of loss or interruption of
business of Tenant, or otherwise upon a mutually reasonably agreed upon time by
both Landlord and Tenant. During the ninety (90) days prior to the expiration of
the Rental Term of this Lease or any renewal term, Landlord may exhibit the
Leased Premises to prospective tenants and place upon the Leased Premises the
usual notices “To Let” or “For Rent” which notices Tenant shall permit to remain
thereon with molestation.

ARTICLE XXII. LANDLORD’S LIEN

SECTION 22.01 LANDLORD’S LIEN. Tenant acknowledges that as of the date hereof,
Utah Code Section 38-3-1 and following may grant Landlord a lien upon certain
improvements, trade fixtures and furnishings of Tenant in regard to unpaid rent.
So long as Tenant is not in default under this Lease, Landlord will agree to
subordinate any such lien to any bonafide, third-party lender with regards to
the Leased Premises.

 

20



--------------------------------------------------------------------------------

ARTICLE XXIII. HOLDING OVER

SECTION 23.01 HOLDING OVER. Any holding over after the expiration of the Rental
Term hereof shall be construed to be a tenancy at sufferance and all provisions
of this Lease shall be and remain in effect except that the monthly rental shall
be one hundred twenty percent (120%) of rent (including any adjustments as
provided herein) payable for the last full calendar month of the Rental Term
including renewals or extensions.

SECTION 23.02 SUCCESSORS. All rights and liabilities herein given to, or imposed
upon, the respective parties hereto shall extend to and bind the several
respective heirs, executors, administrators, successors and assigns of the said
parties; and if there shall be more than one tenant, they shall all be bound
jointly and severally by the terms, covenants and agreements herein. No rights,
however, shall inure to the benefit of any assignee of Tenant unless the
assignment to such assignee has been approved by Landlord in writing.

ARTICLE XXIV. RULES AND REGULATIONS

SECTION 24.01 RULES AND REGULATIONS. Tenant shall comply with all reasonable
rules and regulations which are now or which may be hereafter prescribed by the
Landlord and posted in or about said Leased Premises or otherwise brought to the
notice of the Tenant, both with regard to the project as a whole and to the
Leased Premises including common facilities.

ARTICLE XXV. QUIET ENJOYMENT

SECTION 25.01 QUIET ENJOYMENT. Upon payment by the Tenant of the rents herein
provided, and upon the observance and performance of all the covenants, terms
and conditions on Tenant’s part to be observed and performed, Tenant shall
peaceably and quietly hold and enjoy the Leased Premises for the term hereby
demised without hindrance or interruption by Landlord or any other person or
persons lawfully or equitably claiming by, through or under the Landlord,
subject, nevertheless, to the terms and conditions of this Lease and actions
resulting from future eminent domain proceedings and casualty losses.

ARTICLE XXVI. SECURITY DEPOSIT

SECTION 26.01 SECURITY DEPOSIT. The Landlord herewith acknowledges receipt of
the amount set forth in Section 1.01 (U) which it is to retain as security for
the faithful performance of all the covenants, conditions and agreements of this
Lease, but in no event shall the Landlord be obliged to apply the same upon
rents or other charges in arrears or upon damages for the Tenant’s failure to
perform the said covenants, conditions and agreements; the Landlord may so apply
the Security Deposit, at its option; and the Landlord’s right to the possession
of the Leased Premises for non-payment of rents or for other reasons shall not
in any event be affected by reason of the fact that the Landlord holds this
Security Deposit. The said sum, if not applied toward the payment of rents in
arrears or toward the payment of damages suffered by the Landlord by reason of
the Tenant’s breach of the covenants, conditions and agreements of this Lease,
is to be returned to Tenant without interest when this Lease is terminated,
according to these terms, and in no event is the Security Deposit to be returned
until Tenant has vacated the Leased Premises and delivered possession to the
Landlord.

In the event that the Landlord repossesses Leased Premises because of the
Tenant’s default or because of the Tenant’s failure to carry out the covenants,
conditions and agreements of this Lease, Landlord may apply the said Security
Deposit toward damages as may be suffered or shall accrue thereafter by reason
of the Tenant’s default or breach. In the event of bankruptcy or other
debtor-creditor proceedings against Tenant as specified in Article XX, the
Security Deposit shall be deemed to be applied first to the payment of Base
Monthly Rent, Additional Rent and other charges due Landlord for the earliest
possible periods prior to the filing of such proceedings. The Landlord shall not
be obliged to keep the said Security Deposit as a separate fund, but may mix the
same with its own funds.

 

21



--------------------------------------------------------------------------------

ARTICLE XXVII. MISCELLANEOUS PROVISIONS

SECTION 27.01 WAIVER. No failure on the part of either party to enforce any
covenant or provision of this Lease shall discharge or invalidate such covenant
or provision or affect the right of such party to enforce the same in the event
of any subsequent breach. One or more waivers of any covenant or condition by
either party shall not be construed as a waiver of a subsequent breach of the
same covenant or condition and the consent to or approval of any subsequent
similar act by the other party. No breach of a covenant or condition of this
Lease shall be deemed to have been waived by Landlord, unless such waiver be in
writing signed by the party waiving the same.

SECTION 27.02 ENTIRE LEASE AGREEMENT. This Lease constitutes the entire Lease
and understanding between the parties hereto and supersedes all prior
discussions, understandings and agreements. This Lease may not be altered or
amended except by a subsequent written agreement executed by all parties.

SECTION 27.03 FORCE MAJEURE. Any failure to perform or delay in performance by
either party of any obligation under this Lease, other than Tenant’s obligation
to pay rent, shall be excused if such failure or delay is caused by any strike,
lockout, governmental restriction or any similar cause beyond the control of the
party so falling to perform, to the extent and for the period that such
continues.

SECTION 27.04 LOSS AND DAMAGE. The Landlord shall not be responsible or liable
to the Tenant for any loss or damage that may be occasioned by or through the
acts or omissions of persons occupying all or any part of the Leased Premises
adjacent to or connected with the Leased Premises or any part of the building of
which the Leased Premises are a part, or for any loss or damage resulting to the
Tenant or his property from bursting, stoppage or leaking of water, gas sewer or
steam pipes or for any damage or loss of property within the Leased Premises
from any cause whatsoever.

SECTION 27.05 ACCORD AND SATISFACTION. No payment by Tenant or receipt by
Landlord of a lesser amount than the amount owing hereunder shall be deemed to
be other than on account of the earliest stipulated amount receivable from
Tenant, nor shall any endorsement or statement on any check or any letter
accompanying any check or payment as rent be deemed an accord and satisfaction,
and Landlord may accept such check or payment without prejudice to Landlord’s
right to recover the balance of such rent or receivable or pursue any other
remedy available under this Lease or the law of the state where the Leased
Premises are located.

SECTION 27.06 NO OPTION. The submission of this Lease for examination does not
constitute a reservation of or option for the Leased Premises and this Lease
becomes effective as a lease only upon full execution and delivery thereof by
Landlord and Tenant.

SECTION 27.07 ANTI-DISCRIMINATION. Tenant herein covenants by and for itself,
its heirs, executors, administrators and assigns and all persons claiming under
or through it, and this Lease is made and accepted upon and subject to the
following conditions: That there shall be no discrimination against or
segregation of any person or group of persons on account of race, sex, marital
status, color, creed, national origin or ancestry, in the leasing, subleasing,
assigning, use, occupancy, tenure or enjoyment of the Leased Premises, nor shall
the Tenant itself, or any person claiming under or through it, establish or
permit any such practice or practices of discrimination or segregation with
reference to the selection, location, number, use or occupancy of tenants,
lessees, sublessees, or subtenants in the Leased Premises.

SECTION 27.08 SEVERABILITY. If any term, covenant or condition of this Lease or
the application thereof to any person or circumstance shall be invalid or
unenforceable to any extent, the remainder of this Lease, or the application of
such term, covenant or condition to persons or circumstances other than those as
to which it is held invalid or unenforceable, shall not be affected thereby and
each term, covenant or condition of this Lease shall be valid and be enforced to
the fullest extent permitted by law.

 

22



--------------------------------------------------------------------------------

SECTION 27.09 OTHER MISCELLANEOUS PROVISIONS. This instrument shall not be
recorded without the prior written consent of Landlord; however, upon the
request of either party hereto, the other party shall join in the execution of a
memorandum or “short form” lease for recording purposes which memorandum shall
describe the parties, the Leased Premises, the Rental Term and shall incorporate
this Lease by reference, and may include other special provisions. The captions
which precede the Sections of this Lease are for convenience only and shall in
no way affect the manner in which any provisions hereof is construed. In the
event there is more than one Tenant hereunder, the liability of each shall be
joint and several. This instrument shall be governed by and construed in
accordance with the laws of the State wherein the Leased Premises are located.
Words of any gender used in this Lease shall be held to include any other
gender, and words in the singular number shall be held to include the plural
when the sense requires. Time is of the essence of this Lease and every term,
covenant and condition herein contained.

SECTION 27.10 REPRESENTATION REGARDING AUTHORITY. The persons who have executed
this Lease Agreement represent and warrant that they are duly authorized to
execute this Lease in their individual or representative capacity as indicated.

SECTION 27.11 DISCLOSURE OF PARTIES. Landlord is a partnership, one or more
partners of which is a licensed real estate broker or agent.

SECTION 27.12 TENANT CERTIFICATION. For purposes of compliance with Executive
Order 13224 and related regulations, Landlord and Tenant hereby states,
represents and warrants to each other that:

(a) Certification. Landlord and Tenant certify that:

(i) They are not acting, directly or indirectly, for or on behalf of any person,
group, entity, or nation named by any Executive Order or the United States
Treasury Department as a terrorist, “Specially Designated National and Blocked
Person,” or other banned or blocked person, entity, nation, or transaction
pursuant to any law, order, rule, or regulation that is enforced or administered
by the Office of Foreign Assets Control; and

(ii) They have not executed this Lease, directly or indirectly on behalf of, or
instigating or facilitating this Lease, directly or indirectly on behalf of, any
such person, group, entity, or nation.

(b) Indemnification. Tenant and Landlord hereby agrees to defend, indemnify, and
hold harmless the other party from and against any and all claims, damages,
losses, risks, liabilities, and expenses (including attorney’s fees and costs)
arising from or related to any breach of the foregoing certification.

ADDITIONAL PROVISIONS: None

[Signature Pages to Follow]

IN WITNESS WHEREOF, Landlord and Tenant have executed and delivered this Lease
as of the day and year first above written.

SIGNATURES:

 

LANDLORD SANDY PARK II L.L.C., a Utah limited liability company By:   WOODBURY
CORPORATION, a Utah corporation, Its Manager

        By:    /s/ O Randall Woodbury   O Randall Woodbury, President

        By:    /s/ Jeffrey K. Woodbury   Jeffrey K. Woodbury, Vice President

 

23



--------------------------------------------------------------------------------

TENANT LIFEVANTAGE CORPORATION, a Colorado corporation By:   /s/ Robert M. Urban
Name:   Robert M. Urban Title:   Chief Operating Officer

ACKNOWLEDGEMENT OF LANDLORD

STATE OF UTAH                )

                                                 : ss.

COUNTY OF SALT LAKE )

On the 20th day of September, 2012, before me personally appeared O. RANDALL
WOODBURY and JEFFREY K. WOODBURY, to me personally known, who being by me duly
sworn did say that they are the President and Vice President of WOODBURY
CORPORATION, known to be the Manager of SANDY PARK II L.L.C., a Utah limited
liability company, the company that executed the within instrument, known to me
to be the persons who executed the within instrument on behalf of said company
therein named, and acknowledged to me that such company executed the within
instrument pursuant to its Operating Agreement.

/s/ Angela Dennis Notary Public

ACKNOWLEDGMENT OF TENANT

STATE OF UTAH                 )

                                                     : ss.

COUNTY OF SALT LAKE )

On this 11th day September, 2012, before me personally appeared Robert M. Urban,
to me personally known to be the Chief Operating Officer of LIFEVANTAGE
CORPORATION, the corporation that executed the within instrument, known to me to
be the person who executed the within instrument on behalf of said corporation
therein named, and acknowledged to me that such corporation executed the within
instrument pursuant to its by-laws or a resolution of its board of directors.

 

/s/ Paula J. Chapman Notary Public

 

24